DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority Documents
	The Japanese foreign priority document(s) 2017-155379, submitted under 35 
U.S.C. § 119 (a)-(d), was/were been received on March 5, 2020 and placed of record in the file. 
Information Disclosure Statement


The information disclosure statements filed February 7, 2020, May 20, 2020, July 9, 2020 & July 21, 2021has/have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) is/are being considered by the examiner, and an initial copied is attached herewith.

Claim Objections
Claim 2 is objected to because of the following informalities: the parentheses need to be deleted for positive recitations.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 & 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto U.S. Pub. 2014/0203787 in view of Yamamoto et al. U.S. Pub. 2016/0118649.
	With respect to claim 1, Yamamoto ‘787 teaches a  nonaqueous electrolyte secondary battery (abstract), comprising a positive electrode with a positive electrode active material capable of absorbing and releasing a metal ion (LiNi0.5Co0.2Mn0.3O2 in Example 2 and LiNi0.6Co0.1Mn0.3O2 in Example 3, both in Table 1) ; a negative electrode with a negative electrode active material capable of absorbing and releasing a metal ion [0022]; and a nonaqueous electrolyte solution [0050]; wherein the positive electrode active material comprises a lithium transition metal compound, and the positive electrode active material comprises at least Ni, Mn and Co, wherein the molar ratio of Mn/(Ni+Mn+Co) is larger than 0 and not larger than 0.32, the molar ratio of Ni/(Ni+Mn+Co) is 0.45 or more (LiNi0.5Co0.2Mn0.3O2 where Mn/(Ni+Mn+Co)=0.3 and  Ni/(Ni+Mn+Co)= 0.5 in  Example 2 ; where and LiNi0.6Co0.1Mn0.3O2 in where Mn/(Ni+Mn+Co)=0.3 and  Ni/(Ni+Mn+Co)= 0.6 in Example 3 both in Table 1). With respect to claim 2, the positive electrode active material comprises a lithium transition metal compound represented by the following Formula (I): Li1+xMO2in the above 0.5Co0.2Mn0.3O2 in Example 2 and LiNi0.6Co0.1Mn0.3O2 in Example 3 both in Table 1).   With respect to claim 3, wherein the x is 0.028 or less (x=0 as Li is 1; LiNi0.5Co0.2Mn0.3O2 in Example 2 and LiNi0.6Co0.1Mn0.3O2 in Example 3 both in Table 1).  With respect to claim 5, the molar ratio of Ni/(Ni+Mn+Co) is 0.55 or more (LiNi0.6Co0.1Mn0.3O2 in where Ni/(Ni+Mn+Co)= 0.6 in Example 3 both in Table 1).  
With respect to claim 9, the limitation with respect to an average Ni valence of the lithium transition metal compound being 2.1 or more in an uncharged state, is reasonable to expect in the prior art set forth, as Yamamoto ‘787 teaches the same LiNiMnCoO compounds set forth by Application. See Examples 2-3. In accordance with MPEP 2112.01, “[p]roducts of identical chemical composition cannot have mutually exclusive properties. “A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). In the instant case, Yamamoto ‘787 teaches the same lithium compounds and thus the Ni valance characteristics will be necessarily present. With respect to claim 12, the limitation with respect to a tap density of the lithium transition metal compound being 1.8 g/cm3 or more. , is reasonable to expect in the prior art set forth, as Yamamoto ‘787 teaches the same LiNiMnCoO compounds set forth by Application. See Examples 2-3. In accordance with MPEP 2112.01, “[p]roducts of identical chemical composition cannot have mutually exclusive properties. “A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses 
	Yamamoto ‘787 does not expressly disclose the nonaqueous electrolyte solution comprising a monofluorophosphate and/or a difluorophosphate (claim 1); the plate density of the positive electrode is 3.0 g/cm3 or more (claim 1); the molar ratio of Mn/(Ni+Mn+Co) is 0.28 or less (claim 4); the plate density of the positive electrode is 3.2 g/cm3 or more (claim 6); the positive electrode active material further contains a sulfate salt (claim 7);the amount of the sulfate salt contained in the positive electrode active material is 15 µmol/g or more (claim 8); the pH of an aqueous solution of the lithium transition metal compound is 11 or higher based on a liquid temperature of 250C (claim 10).
Yamamoto ‘649 teaches that it well known in the art to employ non-aqueous secondary batteries with positive electrodes including LiNiMnCoO compounds (Abstract) with electrolytes containing monofluorophosphate and a difluorophosphate in order to improve cycle life (claim 1). See paragraph [0183]. With respect to the positive electrode active material further containing a sulfate salt (nickel sulfate hexahydrate; [0228]; claim 7); the amount of the sulfate salt contained in the positive electrode active material is 15 µmol/g or more (14.04g; Example 1; claim 8).
Yamamoto ‘787 in view Yamamoto ‘649 are analogous art from the same field of endeavor, namely fabricating non-aqueous electrolytes comprising positive electrodes of LiNiMnCoO compounds.

With respect to the plate density of the positive electrode being 3.0 g/cm3 or more (claim 1); or 3.2 g/cm3 or more (claim 6) it would have been obvious in the LiNiMnCoO plate of Yamamoto ‘787 in view of Yamamoto ‘649, as the plate has an implicit plate density and thus "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
	With respect to the molar ratio of Mn/(Ni+Mn+Co) is 0.28 or less (claim 4); it would have been obvious in the obvious in the LiNiMnCoO plate of Yamamoto ‘787 in view of Yamamoto ‘649, as Yamamoto ‘787 teaches a Mn/(Ni+Mn+Co)=0.3 in both Examples 2 and 3 in Table 1, and the stoichiometric value may be slightly modified to effect ion conductivity. Furthermore, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of 
With respect to the pH of an aqueous solution of the lithium transition metal compound being 11 or higher based on a liquid temperature of 250C (claim 10), it would be reasonable to expect in the electrolyte of Yamamoto ‘787 in view of Yamamoto ‘649, as the resulting electrolyte is the same as set forth by Application. In accordance with MPEP 2112.01, “[p]roducts of identical chemical composition cannot have mutually exclusive properties. “A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). In the instant case, the lithium transition metal compound is 11 or higher based on a liquid temperature of 250C as Yamamoto ‘787 in view of Yamamoto ‘649 teach the same monofluorophosphate and a difluorophosphate containing electrolyte set forth by Applicant. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto U.S. Pub. 2014/0203787 in view of Yamamoto et al. U.S. Pub. 2016/0118649, and further in view of CHIANG et al. U.S. Pub. 2016/0372802.
 Yamamoto ‘787 in view Yamamoto ‘649 teach a nonaqueous electrolyte secondary battery as described in the rejection recited hereinabove.
However, Yamamoto ‘787 is silent to the positive electrode active material containing a carbonate salt at 10 µmol/g or more (claim 11).
CHIANG teaches that it is well known in the art to employ lithium carbonate salt in the positive electrode material [0044]   including lithium transitional metal oxides [0073] including LiNiCoMnO compounds [0109].
Yamamoto ‘787 in view Yamamoto ‘649 and CHIANG teaches non-aqueous batteries including LiNiCoMnO positive electrode compounds.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the lithium carbonate salt of CHIANG, in the non-aqueous electrolyte of Yamamoto ‘787 in view Yamamoto ‘649, in order to increase ion conductivity. 
With respect to the carbonate salt being present at 10 µmol/g or more, it would have been obvious in the electrolyte of Yamamoto ‘787 in view Yamamoto ‘649 and CHIANG as "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or .

Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure IKENUMA et al. U.S. Pub. 2016/0118666 taches a LiNiMnCoO compound. See paragraph [0074].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is (571)272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722